El querellado Francisco Figueroa Maestre
compareció en nombre propio.
. Por cuanto, con fecha 8 de mayo corriente, este tribunal •dictó sentencia en este caso separando al querellado del ejer-cicio de su profesión de abogado a partir de dicha fecha y ordenó que compareciera el querellado ante el tribunal el •día 18 del corriente, para mostrar razones si las tuviere, para que no se dicte una orden decretando que debe cesar en el •ejercicio de sus funciones notariales por el mero hecho de haber sido separado del ejercicio de su profesión de abogado.
Por cuanto, expedida la orden para que el querellado com-pareciera a alegar dichas razones, compareció éste en el día indicado alegando que no tenía razón alguna que oponer a •que se dictara dicha orden.
Por cuanto, el querellado ha venido ejerciendo funciones notariales desde el 1 de febrero de 1911, según consta en el libro Registro de Notarios que se lleva en la secretaría de ■este tribunal, y en los documentos presentados como prueba en este caso.
Por cuanto, de acuerdo con la sección 2 de la Ley Notarial de marzo 8, 1906, tal como ha sido enmendada por leyes •de febrero 29, 1912, y No. 15 de marzo 12, 1914, sólo pueden ejercer la profesión notarial aquellos que hayan sido admi- • tidos a ejercer como abogados, y careciendo por tanto el peticionario de dicho requisito, por haber sido separado del *468ejercicio de su profesión de abogado en virtud de la senten-cia dictada por este tribunal el 8 de mayo corriente,
Pos, tanto, por la presente se decreta la separación del querellado del ejercicio de su profesión notarial borrándose 'su nombre del Registro de Notarios, debiéndose hacer entrega de su protocolo notarial al Archivero General del Distrito de San Juan, dentro del término de 3 días. Llévese cons-tancia de esta resolución al expediente personal del intere-sado; notifíquese a las partes y comuniqúese a las Cortes de Distrito de la Isla, y al Secretario de Puerto Rico, y al Archivero General del Distrito de San Juan.

Decretada la separación del querellado del ejercicio de su profesión notarial.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. Hutchison no formó parte del tribunal en la vista de este caso, ni intervino en esta resolución.